DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner notes that with respect to independent claims requiring a “one or more non-conjugated polymer molecules”, the Examiner construes the phrase as encompassing polymers including both non-conjugated and conjugated segments insofar as the prior art polymer contains non-conjugated segments i.e. are not purely conjugated polymers giving the claim language its broadest reasonable meaning. 
Claim Objections
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend upon another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claims 10 and 11 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend upon another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend upon another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim 13 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend upon another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claims 14 and 15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend upon another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend upon another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim 17 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend upon another multiple dependent claim.  See MPEP § 608.01(n).  has not been further treated on the merits.
Claim 18 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend upon another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend upon another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
The term "small bundles" in claims 1, 5, 6 are relative terms which renders the claim indefinite.  The term "small bundles" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear what number of nanotubes would be required to meet the limitation of a small bundle.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “conductivity of greater than 0.1 S/cm”, and the claim also recites “preferably greater than 1.0 S/cm” and “preferably greater than 10 S/cm” which are narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2016/0017103 (US ‘103).
As to Claim 1, US ‘103 discloses nanotube (CNT) and polymer complex that is comprised of CNT being coated with a block copolymer that contains a non-conjugated polymer (Claim 1).
As to Claim 2, Table 1 illustrates the physical properties of thin films made from the complex (para. 0084). 
As to Claim 3, examples show films with thicknesses of 43 to 93 nm (Table 1). 
As to Claim 4, Table 1 (para. 0084) illustrates films having conductivity of greater than 0.1 S/cm. 
As to Claim 5, see discussion of Claim 1.  Further, US ‘103 discloses the complex can be dispersed in solvent (para. 0081). 


As to Claim 7, US ‘103 discloses examples where the complex is subjected to centrifugation and supernatant recovery (para. 0082). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘103.
As to Claim 8, US ‘103 discloses a process whereby the complexes of polymer and nanotube a dispersed in solvent, centrifuged and subject to rotary evaporation i.e. heating to eliminate the excess solvent (para. 0082).
However, US ‘103 fails to disclose a process with the order of steps as required. 
As to the difference, changing the order of steps does not render a claimed process non-obvious over the prior art, see Ex parte Rubin, 128 USPQ 440,441,442 (POBA 1959).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        

/jt/ 9/28/2021

/MARK KOPEC/     Primary Examiner, Art Unit 1761